Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the amendment filed on 09/09/2022.
	Currently, claims 1-25 are pending with claims 4-5, 11-19 and 23-24 being withdrawn from consideration as drawn to non-elected Groups or species.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Imai (US 2009/0127551 published 05/21/2009).  
As to claim 1, Imal shows a semiconductor device, comprising: 
a substrate (see substrate 1; [0094]); 
a U-shaped channel (see u-channel formed by 44; [0094]) above the substrate, 
wherein the U-shaped channel includes a channel bottom (see the channel bottom), a first channel wall and a second channel wall (see each of the left and right portions going upwards from the channel bottom up to the part of the channel material 44 up on top of source/drain) parallel to each other, a source area, and a drain area (see source and drain area of material 44 above source and drain parts of 5-1 and 5-2; [0094]), the first channel wall intersects with the channel bottom at a first end and intersects with the source area at a second end, and the second channel wall intersects with the channel bottom at a first end and intersects with the drain area at a second end (note each of the channel wall parts intersect with the parts of the source area and drain area respectively at second ends of each and intersects with the channel bottom at first ends of each respectively); 
a gate dielectric layer (layer 3; [0094]) above the substrate and in contact with the channel bottom (see this above 1 and in contact with the channel bottom noted above of 44); 
a gate electrode above the substrate and in contact with the gate dielectric layer (gate electrode is 2; [0094]), 
wherein the gate electrode extends laterally beyond a lowermost portion of an outermost side of the first channel wall and laterally beyond a lowermost portion of an outermost side of the second channel wall of the U-shaped channel (see gate electrode 2 extending further left/right than the leftmost/rightmost lowermost portions of the outermost sides of the first channel wall and second channel wall respectively); and 
a source electrode coupled to the source area, and a drain electrode coupled to the drain area (see source electrode 5-1 and drain electrode 5-2; [0094]).   

As to claim 2, Imal shows the device further comprising: 
a first spacer (see first spacer made of the left hand side of 72 acting as a spacer between edge of 44 and 5-1) next to the first channel wall, the source area, and the source electrode (note this is next to the first channel wall, the source area and source electrode though not directly abutting all three in all places just as the applicant’s does not); 
and a second spacer (see first spacer made of the right hand side of 72 acting as a spacer between edge of 44 and 5-2) next to the second channel wall, the drain area, and the drain electrode (note this is next to the second channel wall, the drain area and drain electrode though not directly abutting all three in all places just as the applicant’s does not).   

As to claim 6, Imal shows the device wherein the gate dielectric layer includes silicon and oxygen (see SiO for gate insulator appearing to be intended to be a like part to 4 in Fig. 4; [0074]), silicon and nitrogen, yttrium and oxygen, silicon, oxygen, and nitrogen, aluminum and oxygen, hafnium and oxygen, tantalum and oxygen, or titanium and oxygen.  

As to claim 7, Imal shows the device wherein the U-shaped channel includes amorphous silicon, zinc oxide, amorphous germanium, polysilicon, poly germanium doped with boron, poly germanium doped with aluminum, poly germanium doped with phosphorous, poly germanium doped with arsenic, indium oxide (see InO in [0048] appearing to be intended for a like part to 44 in fig. 4 carrying over), tin oxide, gallium oxide, indium gallium zinc oxide (IGZO), copper oxide, nickel oxide, cobalt oxide, indium tin oxide, tungsten disulphide, molybdenum disulphide, molybdenum selenide, black phosphorus, indium antimonide, graphene, graphyne, borophene, germanene, silicene, Si2BN, stanene, phosphorene, molybdenite, poly- III-V like InAs, InGaAs, InP, amorphous InGaZnO (a-IGZO), crystal-like InGaZnO (c-IGZO), GaZnON, ZnON, or C-Axis Aligned Crystal (CAAC).  

As to claim 8, Imal shows the device wherein the gate electrode includes titanium (Ti), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al) (see aluminum in [0070] carrying over in a like embodiment), nickel (Ni), copper (Cu), chromium (Cr), or an alloy of Ti, Mo, Au, Pt, Al Ni, Cu, Cr, TiAlN, HfAlN, or InAlO.  

As to claim 9, Imal shows the device wherein the substrate includes a silicon substrate, a glass substrate, a metal substrate, or a plastic substrate (see plastic substrate [0088]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (“Seo” Seo, J-S. “Solution-Processed Flexible Fluorine-doped Indium Zinc Oxide Thin-Film Transistors Fabricated on Plastic Film at Low Temperature” Scientific Reports 06/27/2013 pp. 1-9), in view of Imai (US 2009/0127551 published 05/21/2009).  
As to claim 1, Seo shows a semiconductor device (see Fig. 3a embodiment), comprising: 
a substrate (see PEN substrate; page 2, second paragraph and brief rundown in page 5 along with final two paragraphs of page 8 giving detailed method of making); 
a U-shaped channel (see the U-shaped channel made of oxide of IZO:F; Fig. 3A; page 2, second paragraph; see also page 5, fabrication and characterization) above the substrate, 
wherein the U-shaped channel includes a channel bottom (see the channel bottom), a first channel wall and a second channel wall (see each of the left and right diagonal portions going upwards of the channel material from the channel bottom) along with each other upwards, a source area, and a drain area (see the source and drain area of the channel material up top of the actual source and drain electrodes), the first channel wall intersects with the channel bottom at a first end and intersects with the source area at a second end and the second channel wall intersects with the channel bottom at a first end and intersects with the drain area at a second end (see both channel walls intersecting with the channel bottom at a first end and then intersecting with the source or drain area at the second upper end); 
a gate dielectric layer above the substrate and in contact with the channel bottom (see Al2O3 gate insulator layer directly on the gate electrode and in contact with the channel bottom; see page 5 fabrication and characterization section); 
a gate electrode above the substrate and in contact with the gate dielectric layer (see gate electrode of 150 nm; see Fig. 3a caption and generally the page 5 fabrication and characterization section discussing the biases applied to the gate electrode), 
wherein the gate electrode extends laterally beyond a lowermost portion of an outermost side of the first channel wall and laterally beyond a lowermost portion of an outermost side of the second channel wall of the U-shaped channel (see the gate electrode extending much further than the lowermost portions of the outermost sidewalls of the first channel wall and second channel wall; see final section of page 8 discussing formation of gate electrode metal); and 
a source electrode coupled to the source area, and a drain electrode coupled to the drain area (see source and drain electrodes SD on left and right; page 8, Thin Film transistor fabrication and characterization section).  

However, Seo fails to show the device having the first and second channel walls being exactly parallel with each other (note the source and drain have a slanted sidewall near the channel material that causes the channel material lining it to be slightly at a diagonal angel).  

Imai shows forming a source and drain electrode such that the sidewalls of a channel layer for a TFT are formed parallel to each other (see the parallel structure of the channel wall parts of the channel structure 44 being parallel with each other between the straight sides of the source and drain on either side thereof; [0094]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the straight sides for channel layer lining the straight sides of source/drain electrodes as taught by Imai to have made the source/drain/channel layer structure in Seo with the motivation of using precise processing to make more precise device dimensions (see Seo using generic patterning at the end of page 8 leading to the slanted sidewalls of the source/drain and the channel material lining them as opposed to the precise source and drain feature formation in Imai).  

As to claim 3, Seo as modified by Imal above shows the device wherein the gate electrode is a bottom gate electrode between the substrate and the channel bottom, the gate dielectric layer is between the gate electrode and the channel bottom, and the semiconductor device further includes a passivation layer between the first channel wall and the second channel wall (see the gate electrode of 150nm being on the bottom between substrate PEN and channel bottom of the “oxide” channel layer in fig. 3a and the gate dielectric of Al2O3 being between gate electrode and the channel bottom and the semiconductor device further including a passivation layer of Al2O3 up at the very top as protective layer; see above citations for these parts with the passivation layer of Al2O3 being included in the same sections noted above).  


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 2009/0127551 published 05/21/2009), as applied to claim 1 and depending claims above, in view of Kaneko et al. (“Kaneko” Kaneko, K. “A Novel BEOL Transistor (BETr) with InGaZnO Embedded in Cu-Interconnects for On-Chip High Voltage I/Os in Standard CMOS LSIs” 2011 Symp. On VLSI Technol. Dig. Of Tech. Pap. 08/18/2011 pp. 120-121).  
As to claim 10, Imai shows the device as related above for claim 1, but fails to show it being one wherein the semiconductor devices is explicitly above an interconnect, and the interconnect is above the substrate.  

Kaneko shows a structure to make under where TFTs are made between the TFT and the substrate with interconnects in dielectric layers (see the interconnect structure under the TFT and above the substrate in Fig. 1 and the Device Structure and Operation Basics on page 1 and 2).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the intervening interconnect structure as taught by Kaneko to make an intervening interconnect structure for the Imai device between the main TFT and the substrate, with the motivation of applying the transistor to applications like making a bridging I/O connection scheme between different loads (see the TFT design is being used above the interconnect structures to be put to an overall application as a bridging I/O in the Fig. 1 caption and in the accompanying text).  


Claims 20-21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 2009/0127551 published 05/21/2009), as applied to claim 1 and depending claims above, in view of Ahmed et al. (“Ahmed” US 9,559,215 patented 01/31/2017).  
As to claim 20, Imal shows the device as related above for claim 1 and its depending claims, but fails to show the overall device being a computer device explicitly, where the computer device explicitly includes a processor and a memory device coupled to the processor and such that either of the processor or the memory includes the device in Seo as modified by Imal above.  

Ahmed shows an overall device which is a computer device and which includes a processor and memory device coupled to the processor (note the computer with processor that has memory device DRAM coupled thereto through the motherboard they are both coupled to; col. 10, lines 15-38) such that either of the processor or memory includes a transistor (see the processor including a TFT type transistor in col. 10, lines 65-66).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the overall device as taught by Ahmed as an application to which to apply the device of Imal with the motivation of putting the smaller device in Imal to good real-life macro scale uses/applications (see the overall device of Ahmed incorporating smaller parts like in Imal in order to put them to the uses in col. 10, line 26-38 as noted in col. 10, lines 63-67) where here the office will choose the sub-species that has an antenna therein (see col. 10, line 32 for the antenna embodiment).  

As to claim 21, Imal as modified by Ahmed above shows the device with the same designations as made for claim 2 above.  

As to claim 25, Imal as modified by Ahmed above shows the device wherein the computing device is a wearable device or a mobile computing device (note that the office here finds the computing device in the combination above to be mobile from Ahmed in the combination above), the wearable device or the mobile computing device including one or more of an antenna (note the antenna in the combination above is in the overall device), a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, or a camera.  


Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (“Seo” Seo, J-S. “Solution-Processed Flexible Fluorine-doped Indium Zinc Oxide Thin-Film Transistors Fabricated on Plastic Film at Low Temperature” Scientific Reports 06/27/2013 pp. 1-9), in view of Imai (US 2009/0127551 published 05/21/2009) as applied to claims 1 and 3 above, and finally in view of Ahmed et al. (“Ahmed” US 9,559,215 patented 01/31/2017).
As to claim 20, Seo as modified by Imal above, shows the device as related above for claim 1 and its depending claims, but fails to show the overall device being a computer device explicitly, where the computer device explicitly includes a processor and a memory device coupled to the processor and such that either of the processor or the memory includes the device in Seo as modified by Imal above.  

Ahmed shows an overall device which is a computer device and which includes a processor and memory device coupled to the processor (note the computer with processor that has memory device DRAM coupled thereto through the motherboard they are both coupled to; col. 10, lines 15-38) such that either of the processor or memory includes a transistor (see the processor including a TFT type transistor in col. 10, lines 65-66).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the overall device as taught by Ahmed as an application to which to apply the device of Seo, as modified by Imal above, with the motivation of putting the smaller device in Kim to good real-life macro scale uses/applications (see the overall device of Ahmed incorporating smaller parts like in, Seo as modified by Imal above, in order to put them to the uses in col. 10, line 26-38 as noted in col. 10, lines 63-67) where here the office will choose the sub-species that has an antenna therein (see col. 10, line 32 for the antenna embodiment).   

As to claim 22, Seo as modified by Imal above, and further as modified by Ahmed above shows the device wherein the gate electrode is a bottom gate electrode between the substrate and the channel bottom (note the gate electrode in, Seo as modified by Imal above, is a bottom gate and is between the substrate and channel bottom designated above), the gate dielectric layer is between the gate electrode and the channel bottom (note the gate dielectric in Seo, as modified by Imal above, is between the gate electrode and the channel bottom as designated above), and the semiconductor device further includes a passivation layer between the first channel wall and the second channel wall (note the passivation layer 180 being between the right channel wall and the second channel wall in Kim; [0091]).   



Response to Arguments
Applicant’s arguments, see Remarks, filed 09/09/2022, with respect to the rejection(s) of claim(s) previous have been fully considered and are persuasive.  Therefore, the previous rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references noted above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891